AYRES, Judge.
This case was consolidated with that of Morgan v. Cummings, La.App., 117 So.2d 606.
This case presents the same issues as did the latter, particularly with reference to the exception as directed against the defendant, DeFatta, as surety on a release bond executed in accordance with Code of Practice, Art. 259, and wherein judgment has not been rendered against the defendant, nor execution issued thereon and a return of nulla bona made by the sheriff.
For the reasons assigned in the aforesaid opinion, the judgment appealed is affirmed at plaintiff-appellant’s cost.
Affirmed.